Raucci, J. This cause comes on to be heard on motion of the Respondent to dismiss the Claimant’s claim of $953.01 due to the fact that sufficient appropriated funds were not available at the end of Fiscal Year 1983 to pay this claim. Respondent urges us that this expenditure is subject to the ordinary restriction that public monies must be appropriated by the General Assembly in order to be expended. The instant case arises because the General Assembly legislated that the funds previously appropriated be reduced through a device known as “contingency reserves.” This authorization is contained in the Emergency Budget Act (P.A. 82-1038, approved December, 1982). The Act withstood vigorous constitutional attack by a divided Supreme Court of Illinois in Warrior v. Thompson (1983), 96 Ill. 2d 1, 449 N.E.2d 53. The specific legislative intent (i.e. to “reserve” appropriations) being easily ascertainable, this Court has no alternative but to deny the claim. Claimant, subsequent to Respondent’s motion, filed its motion to amend complaint. Because of the disposition of Respondent’s motion, Claimant’s motion is moot. It is therefore ordered that the claim be dismissed, with prejudice.